       Case 18-40887-JMM                            Doc 35             Filed 11/02/18 Entered 11/02/18 16:56:50                            Desc Main
                                                                      Document      Page 1 of 8


 Fill in this information to identify your case:

 Debtor 1              Michael                                                Kelley
                       Fest Name                 Middle Name                  Last Name

 Debtor 2              Cami                                                  Kelley
 (Spouse, if filing)   First Name                Middle Name                  Last Name


 United States Bankruptcy Court for the:                       District of

 Case number
 (If known)

                                                                                                                    [ZI Check if this is an amended filing



Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income                                                                                                    0 4/1 6

To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and Calculation of
Commitment Period (Official Form 122C-1).
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).



                   Calculate Your Deductions from Your Income




    The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts
    to answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate
    instructions for this form. This information may also be available at the bankruptcy clerk's office.

    Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use
    some of your actual expenses if they are higher than the standards. Do not include any operating expenses that you
    subtracted from income in lines 5 and 6 of Form 122C-1, and do not deduct any amounts that you subtracted from your
    spouse's income in line 13 of Form 122C-1.

    If your expenses differ from month to month, enter the average expense.

    Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.




      5.    The number of people used in determining your deductions from income
              Fill in the number of people who could be claimed as exemptions on your federal income tax
              return, plus the number of any additional dependents whom you support. This number may
              be different from the number of people in your household.                                                          4.00



       National
                                    You must use the IRS National Standards to answer the questions in lines 6-7.
       Standards



      6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National
         Standards, fill in the dollar amount for food, clothing, and other items.                                                      $ 1694



      7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National
         Standards, fill in the dollar amount for out-of-pocket health care. The number of people is split into two
         categories—people who are under 65 and people who are 65 or older—because older people have a higher IRS
         allowance for health care costs. If your actual expenses are higher than this IRS amount, you may deduct the
         additional amount on line 22.




Official Form 122C-2                                       Chapter 13 Calculation of Your Disposable Income                                               page 1
    Case 18-40887-JMM                            Doc 35          Filed 11/02/18 Entered 11/02/18 16:56:50                                  Desc Main
                                                                Document      Page 2 of 8

Debtor 1          Michael                                             Kelley                       Case number orknown)
                 First Name       Middle Name       Last Name




               People who are under 65 years of age

               7a. Out-of-pocket health care allowance per person $

               7b. Number of people who are under 65                 X
                                                                                            Copy
               7c. Subtotal. Multiply line 7a by line 7b.                                             $
                                                                                            her e'°


                People who are 65 years of age or older

               7d. Out-of-pocket health care allowance per person $

               7e. Number of people who are 65 or older               X
                                                                                            Copy +
               7f. Subtotal. Multiply line 7d by line 7e.             $                     here            $


           7g. Total. Add lines 7c and 7f .                                                                                Copy here+


     Local
                          You must use the IRS Local Standards to answer the questions in lines 8-15.
     Standards

    Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
    bankruptcy purposes into two parts:
    ■ Housing and utilities — Insurance and operating expenses
    ■ Housing and utilities — Mortgage or rent expenses

    To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link
    specified in the separate instructions for this form. This chart may also be available at the bankruptcy clerk's office.

    8. Housing and utilities — Insurance and operating expenses: Using the number of people you entered in line 5, fill
       in the dollar amount listed for your county for insurance and operating expenses.
                                                                                                                                               $   624.00

    9. Housing and utilities — Mortgage or rent expenses:

               9a. Using the number of people you entered in line 5, fill in the dollar amount
                                                                                                        $       900.00
                   listed for your county for mortgage or rent expenses.

               9b. Total average monthly payment for all mortgages and other debts secured by
                   your home.
                   To calculate the total average monthly payment, add all amounts that are
                   contractually due to each secured creditor in the 60 months after you file
                   for bankruptcy. Next divide by 60.

                          Name of the creditor                            Average monthly
                                                                          payment


                Selene Finance                                                   971.00


                                                                      +$
                                                                                            Copy                          Repeat this amount
                                9b. Total average monthly payment          $     971.00     here            $
                                                                                                                971 .00    on line 33a.


               9c. Net mortgage or rent expense.
                   Subtract line 9b (total average monthly payment) from line 9a (mortgage or
                                                                                                        $        71.00     Copy here+          $    71.00
                   rent expense). If this number is less than $0, enter $0.


    10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and affects
        the calculation of your monthly expenses, fill in any additional amount you claim.
               Explain
               why:




Official Form 122C-2                                  Chapter 13 Calculation of Your Disposable Income                                                 page 2
     Case 18-40887-JMM                            Doc 35              Filed 11/02/18 Entered 11/02/18 16:56:50                                     Desc Main
                                                                     Document      Page 3 of 8

Debtor 1          Michael                                                Kelley                        Case number wwiown)
                   First Name      Middle Name           Last Name



    11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

              ❑       0. Go to line 14.
              ❑        . Go to line 12.


                      2 or more. Go to line 12.


    12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating
           expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.                                $   436.00

    13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for
           each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle. In
           addition, you may not claim the expense for more than two vehicles.


            Vehicle 1            Describe Vehicle 1:      2004 Cadillac Escalade



           13a. Ownership or leasing costs using IRS Local Standard                                              218.00

           13b. Average monthly payment for all debts secured by Vehicle 1.
                  Do not include costs for leased vehicles.

                  To calculate the average monthly payment here and on line 13e,
                  add all amounts that are contractually due to each secured
                  creditor in the 60 months after you file for bankruptcy. Then divide
                  by 60.

                   Name of each creditor for Vehicle 1                Average monthly
                                                                      payment

                   South East Financial                                 $         188.71
                                                                      +$
                                                                                           Copy
                                Total average monthly payment                                                    188.71 Repeat  this amount
                                                                                  188.71   here4          $              on line 33b.


           13c. Net Vehicle 1 ownership or lease expense                                                                       Copy net Vehicle
                  Subtract line 13b from line 13a. If this number is less than $0, enter $0.              $        29.29        1 expense here4 $        29.29


            Vehicle 2            Describe Vehicle 2:      2006 Dodge Ram



           13d. Ownership or leasing costs using IRS Local Standard                                              218.00

           13e. Average monthly payment for all debts secured by Vehicle 2.
                  Do not include costs for leased vehicles.

                    Name of each creditor for Vehicle 2               Average monthly
                                                                      payment

                   Simplot Credit Union

                                                                                           Copy                   174. 66     Repeat this amount
                                Total average monthly payment                                                                on line 33c.
                                                                                               here4      $

                                                                                                                                Copy net Vehicle
           13f.   Net Vehicle 2 ownership or tease expense
                                                                                                                    4.43        2 expense here            4.43
                  Subtract line 13e from 13d. If this number is less than $0, enter $0                                          4


    14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public
        Transportation expense allowance regardless of whether you use public transportation.

    15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
        deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
        more than the IRS Local Standard for Public Transportation.


Official Form 122C-2                                       Chapter 13 Calculation of Your Disposable Income                                                 page 3
    Case 18-40887-JMM                            Doc 35             Filed 11/02/18 Entered 11/02/18 16:56:50                            Desc Main
                                                                   Document      Page 4 of 8

Debtor 1           Michael                                               Kelley                        Case number of known)
                   First Name     Middle Name          Last Name



     Other Necessary                In addition to the expense deductions listed above, you are allowed your monthly expenses for the
     Expenses                       following IRS categories.

    16. Taxes: The total monthly amount that you actually pay for federal, state and local taxes, such as income taxes,
        self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld
        from your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected                       $ 1,522.73
        refund by 12 and subtract that number from the total monthly amount that is withheld to pay for taxes.
        Do not include real estate, sales, or use taxes.

    17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
        union dues, and uniform costs.
           Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.           $ 837.77

    18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
        together, include payments that you make for your spouse's term life insurance.
        Do not include premiums for life insurance on your dependents, for a non-filing spouse's life insurance, or for any form of
        life insurance other than term.
                                                                                                                                          $     22.26

    19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
        agency, such as spousal or child support payments.
           Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

    20. Education: The total monthly amount that you pay for education that is either required:
        ■ as a condition for your job, or
        ■ for your physically or mentally challenged dependent child if no public education is available for similar services.

    21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
        Do not include payments for any elementary or secondary school education.

    22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that is
        required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health
        savings account. Include only the amount that is more than the total entered in line 7.
           Payments for health insurance or health savings accounts should be listed only in line 25.

    23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services
        for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
        phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
        income, if it is not reimbursed by your employer.                                                                                +$      0.00
                                                                                                                                                        Donticludepaymsforbichetlpn,rocelhsvi.Dontcludesf-mpoynt
           expenses, such as those reported on line 5 of Form 122C-1, or any amount you previously deducted.

    24. Add all of the expenses allowed under the IRS expense allowances.                                                                 $ 5 241 48
        Add lines 6 through 23.

     Additional Expense                    These are additional deductions allowed by the Means Test.
     Deductions                            Note: Do not include any expense allowances listed in lines 6-24.

    25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
        insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
        your dependents.

           Health insurance                                         $   137.33
           Disability insurance

           Health savings account                                   $

           Total                                                    $ 137 33        Copy total here+                                     $    137.33
           Do you actually spend this total amount?

           ❑ No. How much do you actually spend?
           10 Yes

    26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
        continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of
        your household or member of your immediate family who is unable to pay for such expenses. These expenses may
        include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

    27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
        you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
           By law, the court must keep the nature of these expenses confidential.


Official Form 122C-2                                    Chapter 13 Calculation of Your Disposable Income                                           page 4
     Case 18-40887-JMM                            Doc 35             Filed 11/02/18 Entered 11/02/18 16:56:50                                    Desc Main
                                                                    Document      Page 5 of 8

Debtor 1       Michael                                                 Kelley                          Case number iifkr,ow.,)
                    First Name     Middle Name          Last Name




    28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
           If you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8,
           then fill in the excess amount of home energy costs.
           You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
           claimed is reasonable and necessary.


    29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more
        than $160.42* per child) that you pay for your dependent children who are younger than 18 years old to attend a
        private or public elementary or secondary school.
           You must give your case trustee documentation of your actual expenses, and you must explain why the amount
           claimed is reasonable and necessary and not already accounted for in lines 6-23.

           * Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment.


    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
        higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
        than 5% of the food and clothing allowances in the IRS National Standards.
           To find a chart showing the maximum additional allowance, go online using the link specified in the separate
           instructions for this form. This chart may also be available at the bankruptcy clerk's office.
           You must show that the additional amount claimed is reasonable and necessary.

    31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
        instruments to a religious or charitable organization. 11 U.S.C. § 548(d)(3) and (4).                                                    +$

           Do not include any amount more than 15% of your gross monthly income.

    32. Add all of the additional expense deductions.                                                                                                      137.33
           Add lines 25 through 31.


     Deductions for Debt Payment


    33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
        loans, and other secured debt, fill in lines 33a through 33e.

           To calculate the total average monthly payment, add all amounts that are contractually due
           to each secured creditor in the 60 months after you file for bankruptcy. Then divide by 60.

                                                                                                              Average monthly
                                                                                                              payment

            Mortgages on your home

            33a. Copy line 9b here                                                                      4$                971.00

            Loans on your first two vehicles

            33b. Copy line 13b here.                                                                           $          188.71

            33c. Copy line 13e here.                                                                    4$                174.66

            33d. List other secured debts:

                      Name of each creditor for other                Identify property that   Does
                      secured debt                                   secures the debt         payment
                                                                                              include taxes
                                                                                              or insurance?

                                                                                              ❑   No                        47.18
                       Rails West                                   4 Wheeler                 10 Yes
                                                                                              ❑   No
                                                                                              ❑ Yes

                                                                                              1:1 No
                                                                                                               $
                                                                                              ❑ Yes
                                                                                                                                    Copy total
             33e.   Total average monthly payment. Add lines 33a through 33d.                                           1,381.55                      $   1,381.55
                                                                                                                                    here4'



Official Form 122C-2                                      Chapter 13 Calculation of Your Disposable Income                                                    page 5
    Case 18-40887-JMM                          Doc 35             Filed 11/02/18 Entered 11/02/18 16:56:50                                          Desc Main
                                                                 Document      Page 6 of 8

Debtor 1       Michael                                                 Kelley                            Case number ( ,rknown)
                 First Name      Middle Name         Last Name




   34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property necessary
           for your support or the support of your dependents?


       ❑      No. Go to line 35.
              Yes. State any amount that you must pay to a creditor, in addition to the payments listed in line 33, to keep
                   possession of your property (called the cure amount). Next, divide by 60 and fill in the information below.


                        Name of the creditor           Identify property that    Total cure                         Monthly cure amount
                                                       secures the debt          amount


                       Selene Finance                   Debtor's home            $ 32,000.0( + 60                          533.33


                                                                                 $+ 60 = $

                                                                                                   +60= +$
                                                                                                                                           Copy
                                                                                                   Total            $      533.33          total           533.33
                                                                                                                                           here4



    35. Do you owe any priority claims—such as a priority tax, child support, or alimony— that are past due as of
        the filing date of your bankruptcy case? 11 U.S.C. § 507.

       1:1 No. Go to line 36.
              Yes. Fill in the total amount of all of these priority claims. Do not include current or
                   ongoing priority claims, such as those you listed in line 19.

                      Total amount of all past-due priority claims.                                                        15,129.38       +   60          252.16


    36. Projected monthly Chapter 13 plan payment                                                                            1,307.59

       Current multiplier for your district as stated on the list issued by the Administrative
       Office of the United States Courts (for districts in Alabama and North Carolina) or by
       the Executive Office for United States Trustees (for all other districts).
                                                                                                                          10
       To find a list of district multipliers that includes your district, go online using the link
       specified in the separate instructions for this form. This list may also be available at the
       bankruptcy clerk's office.
                                                                                                                                           Copy
       Average monthly administrative expense                                                                                     130.60   total           1   30.60
                                                                                                                                           here4


    37. Add all of the deductions for debt payment. Add lines 33e through 36.                                                                         $   2,297.64



     Total Deductions from Income


    36. Add all of the allowed deductions.

       Copy line 24, All of the expenses allowed under IRS expense allowances                                       $        5,241.48

       Copy line 32, All of the additional expense deductions                                                                     137.33

       Copy line 37, All of the deductions for debt payment                                                      +$          2,297.64
                                                                                                                                           Copy
       Total deductions                                                                                             $        7,676.45      total      $   7,676.45
                                                                                                                                           here 4'




Official Form 122C-2                                   Chapter 13 Calculation of Your Disposable Income                                                         page 6
      Case 18-40887-JMM                          Doc 35          Filed 11/02/18 Entered 11/02/18 16:56:50                                           Desc Main
                                                                Document      Page 7 of 8

Debtor 1      Michael                                                   Kelley                         Case number or knowti
               Fest Name          Middle Name       Last Name



Part 2:        Determine Your Disposable Income Under 11 U.S.C. § 1325(b)(2)

                                                                        Chapter 13                                                                    $ 9,900.48
39. Copy your total current monthly income from line 14 of Form 122C-1,
    Statement of Your Current Monthly Income and Calculation of Commitment Period.

ao. Fill in any reasonably necessary income you receive for support for dependent
    children. The monthly average of any child support payments, foster care payments, or                      $               0.00
    disability payments for a dependent child, reported in Part I of Form 122C-1, that you
    received in accordance with applicable nonbankruptcy law to the extent reasonably
    necessary to be expended for such child.

41. Fill in all qualified retirement deductions. The monthly total of all amounts that your
    employer withheld from wages as contributions for qualified retirement plans, as                                     837.77
    specified in 11 U.S.C. § 541(b)(7) plus all required repayments of loans from retirement
    plans, as specified in 11 U.S.C. § 362(b)(19).


                                                                                                          4 $
                                                                                                                       7,676.45
42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). Copy line 38 here


43. Deduction for special circumstances. If special circumstances justify additional
    expenses and you have no reasonable alternative, describe the special circumstances
    and their expenses. You must give your case trustee a detailed explanation of the
    special circumstances and documentation for the expenses.


      Describe the special circumstances                                   Amount of expense




                                                                                                  Copy here
                                                                Total        $                    4           +$


                                                                                                                $      8 514.22                           8 514 22
 44. Total adjustments. Add lines 40 through 43                                                                                       Copy hero   4 — $    '


                                                                                                                                                           1 386 26
 45. Calculate your monthly disposable income under § 1325(b)(2). Subtract line 44 from line 39.                                                      $      '  '



  Part 3:           Change in Income or Expenses


 as. Change in income or expenses. If the income in Form 122C-1 or the expenses you reported in this form have changed
     or are virtually certain to change after the date you filed your bankruptcy petition and during the time your case will be
     open, fill in the information below. For example, if the wages reported increased after you filed your petition, check
     122C-1 in the first column, enter line 2 in the second column, explain why the wages increased, fill in when the increase
     occurred, and fill in the amount of the increase.


       Form                Line     Reason for change                            Date of change        Increase or        Amount of change
                                                                                                       decrease?


     ❑     122C-1                                                                                     0 Increase
     ❑     122C-2                                                                                     ❑   Decrease


      ❑    122C-1                                                                                     El Increase
      ❑    122C-2                                                                                     ❑   Decrease


      l=1122C-1                                                                                       El Increase
      O    122C-2                                                                                     ❑   Decrease


      ❑    122C-1                                                                                     El Increase

      ❑    122C-2                                                                                     ❑   Decrease




                                                        Chapter 13 Calculation of Your Disposable Income                                                        page 7
  Official Form 122C - 2
    Case 18-40887-JMM                     Doc 35            Filed 11/02/18 Entered 11/02/18 16:56:50                                  Desc Main
                                                           Document      Page 8 of 8

Debtor 1      Michael                                           Kelley                         Case number (aknown)
               First Name   Middle Name        Last Name



Part 4:         Sign Below




By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.


X /s/ Michael Kelley                                                        /s/ Cami Kelley
    Signature of Debtor 1                                                   Signature of Debtor 2



    Date   11/02/2018                                                       Date   11/02/2018
           MM I DD / YYYY                                                          MM / DD / YYYY




Official Form 122C-2                              Chapter 13 Calculation of Your Disposable Income
